  Case 19-08122       Doc 24       Filed 05/29/20 Entered 05/29/20 16:27:21          Desc Main
                                    Document     Page 1 of 17



                          UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF ILLINOIS

  In re:                                           )
  I80 Equipment, LLC                               )    Case No. 17-81749
                                                   )
                    Debtor(s).                     )    Chapter 7
  ____________________________________             )
                                                   )
  Jeana K. Reinbold, solely as Chapter 7           )
  Trustee of the Estate of I80 Equipment, LLC      )
                                                   )
                        Plaintiff,                 )
                                                   )
  v.                                               )    AP. No. 19-08122
                                                   )
  Walmart, Inc. d/b/a WAL-MART and SAM’S           )    JURY TRIAL DEMANDED
  CLUB, a Delaware corporation, SAM’S              )
  EAST, INC. d/b/a SAM’S CLUB, an                  )
  Arkansas corporation, SAM’S WEST, INC.           )
  d/b/a SAM’S CLUB, a Delaware                     )
  corporation and SAM’S WEST, INC. d/b/a           )
  SAM’S CLUB, an Arkansas corporation,             )
                                                   )
                        Defendants.                )
                                                   )

                                     DEFENDANTS’ ANSWER

         COME NOW the Defendants (collectively, “Walmart” or the “Walmart Entities”) and

state their Answer to the Complaint (Doc. 1):

                                      Jurisdiction and Venue

         1.    This adversary proceeding arises under the above-captioned chapter 7 case,

currently pending in this Court.

         Answer: Admit.

         2.    This Court has jurisdiction over this Complaint pursuant to 28 U.S.C. §§ 1334,

151, 157(a) and 157(b)(2)(H). Plaintiff consents to entry of final orders or judgment by this

Court.


13490408.v2
  Case 19-08122        Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21             Desc Main
                                   Document     Page 2 of 17



         Answer: Jurisdiction is a legal determination for the Court and, thus, no substantive

response is required; Walmart does not contest jurisdiction. Walmart also consents to

entry of final orders or judgment by this Court.

         3.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1409(a).

         Answer: Venue is a legal determination for the Court and, thus, no substantive

response is required; Walmart does not contest venue.

                                               Parties

         4.     Plaintiff is the duly appointed, qualified and serving chapter 7 trustee in the above

referenced chapter 7 case.

         Answer: Admit.

         5.     WALMART INC. d/b/a WAL-MART and SAM’S CLUB (“Walmart”) is a

Delaware corporation with a principal place of business at 702 SW 8th Street, Bentonville, AR

72716.

         Answer: Walmart Inc. admits that it is a Delaware corporation with its principal

place of business at 702 SW 8th Street, Bentonville, AR 72716.

         6.     SAM’S EAST, INC. d/b/a SAM’S CLUB, an Arkansas corporation (“Sam’s East

Arkansas”) has a principal place of business at 702 SW 8th Street, Bentonville, AR 72716.

         Answer: Sam’s East, Inc. admits that it is an Arkansas Corporation with its

principal place of business at 2101 SE Simple Savings Drive, Bentonville, AR 72712.

         7.     SAM’S EAST, INC. d/b/a SAM’S CLUB, a Delaware corporation (“Sam’s East

Delaware”) has a principal place of business at 702 SW 8th Street, Bentonville, AR 72716.

         Answer: Deny. Further answering, Walmart expressly denies that this entity is a

proper defendant.



                                                  2
13490408.v2
  Case 19-08122       Doc 24    Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                 Document     Page 3 of 17



         8.    SAM’S WEST, INC. d/b/a SAM’S CLUB, an Arkansas corporation (“Sam’s

West Arkansas”) has a principal place of business at 702 SW 8th Street, Bentonville, AR 72716.

         Answer: Sam’s West, Inc. admits that it is an Arkansas Corporation with its

principal place of business at 2101 SE Simple Savings Drive, Bentonville, AR 72712.

         9.    SAM’S WEST, INC. d/b/a SAM’S CLUB, a Delaware corporation (“Sam’s West

Delaware”) has a principal place of business at 702 SW 8th Street, Bentonville, AR 72716.

         Answer: Deny. Further answering, Walmart expressly denies that this entity is a

proper defendant.

                                        Common Facts

         10.   I80 Equipment, LLC (“Debtor”) filed a chapter 7 bankruptcy petition herein on

December 6, 2017. Plaintiff was appointed chapter 7 trustee of the case on said date.

         Answer: Admit.

         11.   Debtor was an Illinois limited liability company formed June 14, 2007 with its

principal office at 120 Walnut Lane, Colona, IL 61241. Debtor was involuntary dissolved on

December 14, 2018.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 11

and, therefore, denies it.

         12.   At all times relevant herein, Erik P. Jones (“Jones”) (a) was the sole member of

Debtor; (b) owned 100% of the membership interests in Debtor; and (c) was the sole manager of

Debtor.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 12

and, therefore, denies it.

         13.   Prior to filing bankruptcy, the Debtor operated a commercial business whereby it

purchased and refurbished bucket trucks for resale.

                                                3
13490408.v2
  Case 19-08122       Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                  Document     Page 4 of 17



         Answer: Walmart is without sufficient information to admit or deny Paragraph 13

and, therefore, denies it.

         14.   Jones Lease Properties, LLC (“Jones Lease”) is an Illinois limited liability

company formed January 21, 2004 with its principal office at 496 Briargate Dr., Colona, IL

61241.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 14

and, therefore, denies it.

         15.   Jones Lease operates a rental/management company providing single-family and

multi-family rental options in the Quad Cities area.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 15

and, therefore, denies it.

         16.   At all times relevant herein, Jones (a) was the sole member of Jones Lease; (b)

owned 100% of the membership interests in Jones Lease; and (c) was the sole manager of Jones

Lease.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 16

and, therefore, denies it.

         17.   J.P. Rentals, LLC (“JP Rentals”) is an Illinois limited liability company formed

March 13, 2008 with its principal office at 20490 E. 550th St., Colona, IL 61241.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 17

and, therefore, denies it.

         18.   JP Rentals was formed to offer rental options in larger commercial multi-unit

properties.




                                                4
13490408.v2
  Case 19-08122        Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21           Desc Main
                                   Document     Page 5 of 17



         Answer: Walmart is without sufficient information to admit or deny Paragraph 18

and, therefore, denies it.

         19.    At all times relevant herein, Jones (a) was the sole member of JP Rentals; (b)

owned 100% of the membership interests in JP Rentals; and (c) was the sole manager of JP

Rentals.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 19

and, therefore, denies it.

         20.    On or about the dates and in the amounts set forth on attached Exhibits “A”

through “G”, funds of the Debtor in the amount of $33,353.44 were transferred by credit card to

Walmart, Sam’s East Arkansas, Sam’s East Delaware, Sam’s West Arkansas and/or Sam’s West

Delaware in return for value provided to Jones Lease, JP Rentals and/or Jones (“Fraudulent

Transfers”), not to the Debtor.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 20

and, therefore, denies it.

         21.    Any obligations incurred within two (2) years of bankruptcy by the Debtor to

Walmart, Sam’s East Arkansas, Sam’s East Delaware, Sam’s West Arkansas and/or Sam’s West

Delaware were for the benefit of Jones, Jones Lease, JP Rentals or other individuals or non-

Debtor entities (“Fraudulent Obligations”), not the Debtor.

         Answer: Walmart is without sufficient information to admit or deny Paragraph 21

and, therefore, denies it.

                                    COUNT I — Walmart
                      (11 U.S.C. § 548(a)(1)(A) — Alleged Actual Fraud)

         22.    Plaintiff repeats and realleges averments 1 through 21 of her Complaint as if set

forth fully herein.


                                                 5
13490408.v2
  Case 19-08122          Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21              Desc Main
                                     Document     Page 6 of 17



         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         23.      This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and 551.

         Answer: Admit.

         24.      Upon information and belief, Debtor made the Fraudulent Transfers with actual

intent to hinder, delay or defraud any entity to which Debtor was or became, on or after the date

that such transfer was made, indebted, as demonstrated by, including but not limited to, the

following facts which constitute badges of fraud:

               a. There was a close relationship between the entities for whose benefit the

                  Fraudulent Transfers were made and the Debtor, as Jones was the sole member of

                  all entities, and all entities were controlled and directed by Jones.

               b. The consideration received by the Debtor for the Fraudulent Transfers was

                  inadequate, as the Fraudulent Transfers were wholly made for the benefit of Jones

                  and his other entities, and not the Debtor.

               c. The Debtor was insolvent or became insolvent shortly after the Fraudulent

                  Transfers were made or the Fraudulent Obligations were incurred.

               d. Jones retained indirect control over all the properties into which materials

                  purchased from the Defendant were incorporated after the Fraudulent Transfers,

                  as such properties were owned by Jones Lease and JP Rentals which Jones

                  controlled.

               e. Jones’ pattern of recklessly using the Debtor’s funds to purchase non-Debtor and

                  luxury items for his other entities and his own personal use after the Debtor had

                  incurred substantial debt.




                                                     6
13490408.v2
  Case 19-08122          Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21             Desc Main
                                     Document     Page 7 of 17



               f. In making the Fraudulent Transfers to or for the benefit of his other entities, Jones

                  engaged in conscious misbehavior and recklessness. No legitimate business

                  purpose of the Debtor was served by making any of the Fraudulent Transfers. The

                  only purpose of said transfers were to further the real estate business of Jones’

                  other entities.

               g. The Fraudulent Transfers to Jones Lease and JP Rentals were concealed, as they

                  were recorded in the Debtor’s books, not as gifts, but as accounts receivable. Said

                  entities had no obligation to repay the Fraudulent Transfers to the Debtor.

         (collectively, “Badges of Fraud”).

         Answer: Walmart is without sufficient information to admit or deny Paragraph 24,

including the subparagraphs, and, therefore, denies it. Walmart expressly denies any

badges of fraud that relate to transactions with the Walmart Entities.

         25.      Upon information and belief, the Fraudulent Obligations were incurred with

actual intent to hinder, delay or defraud any entity to which Debtor was or became, on or after

the date that such transfers were made, indebted, as demonstrated by, including but not limited

to, the above Badges of Fraud.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count I.

                                      COUNT II — Walmart
                      (11 U.S.C. §548(a)(1)(B) — Alleged Constructive Fraud)

         26.      Plaintiff repeats and realleges averments of her Complaint 1-21 as if set forth

fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.


                                                    7
13490408.v2
  Case 19-08122        Doc 24    Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                  Document     Page 8 of 17



         27.    This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and 551.

         Answer: Admit.

         28.    Upon information and belief, Debtor received less than a reasonably equivalent

value in exchange for the Fraudulent Transfers and the Fraudulent Obligations and: (1) was

insolvent on the dates that such transfers were made and such obligations were incurred, or

became insolvent as a result of such transfers and such obligations; (2) was engaged in business

or a transaction, or was about to engage in business or a transaction, for which any property

remaining with Debtor was an unreasonably small capital; or (3) intended to incur, or believed

that Debtor would incur, debts that would be beyond Debtor’s ability to pay as such debts

matured.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count II.

                                  COUNT III — Sam’s East
                      (11 U.S.C. § 548(a)(1)(A) — Alleged Actual Fraud)

         29.    Plaintiff repeats and realleges averments 1 through 21 of her Complaint as if set

forth fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         30.    This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and 551.

         Answer: Admit.

         31.    Upon information and belief, Debtor made the Fraudulent Transfers with actual

intent to hinder, delay or defraud any entity to which Debtor was or became, on or after the date

that such transfers were made, indebted, as demonstrated by, including but not limited to, the

Badges of Fraud.


                                                 8
13490408.v2
  Case 19-08122        Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                   Document     Page 9 of 17



         Answer: Deny.

         32.    Upon information and belief, the Fraudulent Obligations were incurred with

actual intent to hinder, delay or defraud any entity to which Debtor was or became, on or after

the date that such transfers were made, indebted, as demonstrated by, including but not limited

to, the Badges of Fraud.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count III.

                             COUNT IV — Sam’s East Arkansas
                   (11 U.S.C. §548(a)(1)(B) — Alleged Constructive Fraud)

         33.    Plaintiff repeats and realleges averments 1-21 of her Complaint as if set forth

fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         34.    This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and 551.

         Answer: Admit.

         35.    Upon information and belief, Debtor received less than a reasonably equivalent

value in exchange for the Fraudulent Transfers and the Fraudulent Obligations and: (1) was

insolvent on the dates that such transfers were made and such obligations were incurred, or

became insolvent as a result of such transfers and such obligations; (2) was engaged in business

or a transaction, or was about to engage in business or a transaction, for which any property

remaining with Debtor was an unreasonably small capital; or (3) intended to incur, or believed

that Debtor would incur, debts that would be beyond Debtor’s ability to pay as such debts

matured.

         Answer: Deny.


                                                 9
13490408.v2
  Case 19-08122         Doc 24    Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                  Document      Page 10 of 17



         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count IV.

                                COUNT V — Sam’s East Delaware
                        (11 U.S.C. § 548(a)(1)(A) — Alleged Actual Fraud)

         36.    Plaintiff repeats and realleges averments 1 through 21 of her Complaint as if set

forth fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         37.    This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and 551.

         Answer: Admit.

         38.    Upon information and belief, Debtor made the Fraudulent Transfers with actual

intent to hinder, delay or defraud any entity to which Debtor was or became, on or after the date

that such transfers were made, indebted, as demonstrated by, including but not limited to, the

Badges of Fraud.

         Answer: Deny.

         39.    Upon information and belief, the Fraudulent Obligations were incurred with

actual intent to hinder, delay or defraud any entity to which Debtor was or became, on or after

the date that such transfers were made, indebted, as demonstrated by, including but not limited

to, the Badges of Fraud.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count V.

                                COUNT VI — Sam’s East Delaware
                      (11 U.S.C. §548(a)(1)(B) — Alleged Constructive Fraud)

         40.    Plaintiff repeats and realleges averments 1-21 of her Complaint as if set forth

fully herein.

                                                 10
13490408.v2
  Case 19-08122        Doc 24    Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                 Document      Page 11 of 17



         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         41.    This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and 551.

         Answer: Admit.

         42.    Upon information and belief, Debtor received less than a reasonably equivalent

value in exchange for the Fraudulent Transfers and the Fraudulent Obligations and: (1) was

insolvent on the dates that such transfers were made and such obligations were incurred, or

became insolvent as a result of such transfers and such obligations; (2) was engaged in business

or a transaction, or was about to engage in business or a transaction, for which any property

remaining with Debtor was an unreasonably small capital; or (3) intended to incur, or believed

that Debtor would incur, debts that would be beyond Debtor’s ability to pay as such debts

matured.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count VI.

                            COUNT VII — Sam’s West Arkansas
                      (11 U.S.C. § 548(a)(1)(A) — Alleged Actual Fraud)

         43.    Plaintiff repeats and realleges averments 1 through 21 of her Complaint as if set

forth fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         44.    This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and 551.

         Answer: Admit.

         45.    Upon information and belief, Debtor made the Fraudulent Transfers with actual

intent to hinder, delay or defraud any entity to which Debtor was or became, on or after the date




                                                11
13490408.v2
  Case 19-08122        Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                  Document      Page 12 of 17



that such transfers were made, indebted, as demonstrated by, including but not limited to, the

Badges of Fraud.

         Answer: Deny.

         46.    Upon information and belief, the Fraudulent Obligations were incurred with

actual intent to hinder, delay or defraud any entity to which Debtor was or became, on or after

the date that such transfers were made, indebted, as demonstrated by, including but not limited

to, the Badges of Fraud.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count VII.

                           COUNT VIII — Sam’s West Arkansas
                   (11 U.S.C. §548(a)(1)(B) — Alleged Constructive Fraud)

         47.    Plaintiff repeats and realleges averments 1-21 of her Complaint as if set forth

fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         48.    This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and 551.

         Answer: Admit.

         49.    Upon information and belief, Debtor received less than a reasonably equivalent

value in exchange for the Fraudulent Transfers and the Fraudulent Obligations and: (1) was

insolvent on the dates that such transfers were made and such obligations were incurred, or

became insolvent as a result of such transfers and such obligations; (2) was engaged in business

or a transaction, or was about to engage in business or a transaction, for which any property

remaining with Debtor was an unreasonably small capital; or (3) intended to incur, or believed




                                                 12
13490408.v2
  Case 19-08122        Doc 24    Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                 Document      Page 13 of 17



that Debtor would incur, debts that would be beyond Debtor’s ability to pay as such debts

matured.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count VIII.

                             COUNT IX — Sam’s West Delaware
                      (11 U.S.C. § 548(a)(1)(A) — Alleged Actual Fraud)

         50.    Plaintiff repeats and realleges averments 1 through 21 of her Complaint as if set

forth fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         51.    This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and 551.

         Answer: Admit.

         52.    Upon information and belief, Debtor made the Fraudulent Transfers with actual

intent to hinder, delay or defraud any entity to which Debtor was or became, on or after the date

that such transfers were made, indebted, as demonstrated by, including but not limited to, the

Badges of Fraud.

         Answer: Deny.

         53.    Upon information and belief, the Fraudulent Obligations were incurred with

actual intent to hinder, delay or defraud any entity to which Debtor was or became, on or after

the date that such transfers were made, indebted, as demonstrated by, including but not limited

to, the Badges of Fraud.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count IX.


                                                13
13490408.v2
  Case 19-08122        Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                  Document      Page 14 of 17



                             COUNT X — Sam’s West Delaware
                   (11 U.S.C. §548(a)(1)(B) — Alleged Constructive Fraud)

         54.    Plaintiff repeats and realleges averments 1-21 of her Complaint as if set forth

fully herein.

         Answer: Walmart repeats and realleges its answers to Paragraphs 1–21.

         55.    This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and 551.

         Answer: Admit.

         56.    Upon information and belief, Debtor received less than a reasonably equivalent

value in exchange for the Fraudulent Transfers and the Fraudulent Obligations and: (1) was

insolvent on the dates that such transfers were made and such obligations were incurred, or

became insolvent as a result of such transfers and such obligations; (2) was engaged in business

or a transaction, or was about to engage in business or a transaction, for which any property

remaining with Debtor was an unreasonably small capital; or (3) intended to incur, or believed

that Debtor would incur, debts that would be beyond Debtor’s ability to pay as such debts

matured.

         Answer: Deny.

         Further answering, Walmart denies that Plaintiff is entitled to any relief requested

in the WHEREFORE clause of Count X.

                                       Affirmative Defenses

         The Walmart Entities state the following affirmative defenses without assuming any

burden of proof or production that would otherwise be Plaintiff’s. To the extent the below

defenses are inconsistent, they are asserted in the alternative.




                                                 14
13490408.v2
  Case 19-08122         Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                   Document      Page 15 of 17



          A.    The Walmart Entities assert the two-year limitation contained in 11 U.S.C. §

548(a)(1) to the extent any alleged transaction was made or incurred longer than 2 years before

the date of the filing of the petition.

          B.    The Walmart Entities assert that the complained-of transactions (or a portion

thereof) were actually two transactions: First, transactions between the Walmart Entities and the

Debtor. Second, transactions from the Debtor to Erik Jones; Jones Lease Properties, LLC; and

J.P. Rentals, LLC. The first transactions — the only ones involving the Walmart Entities — were

neither actually or constructively fraudulent under 11 U.S.C. § 548.

          C.    The Walmart Entities assert that the complained-of transactions (or a portion

thereof) were actually two transactions: First, transactions from the Debtor to Erik Jones; Jones

Lease Properties, LLC; and J.P. Rentals, LLC. Second, transactions from Erik Jones; Jones

Lease Properties, LLC; and J.P. Rentals, LLC to the Walmart Entities. In such cases, the

Walmart Entities were good-faith transferees that took for value (retail goods) without

knowledge of the Debtor–Jones transactions — meeting the requirements under 11 U.S.C. §

550(b).

          D.    The Walmart Entities were transferees that took for value (retail goods) and in

good faith, so they retain a lien/interest on any interest transferred to the extent they gave value

in exchange, to the full extent of 11 U.S.C. § 548(c). Because the value in all cases (the value of

the Walmart Entities’ retail goods) matched the payments for those retail goods, the Plaintiff

cannot recover anything.

          E.    To the extent Plaintiff receives a judgment against Erik Jones; Jones Lease

Properties, LLC; and J.P. Rentals, LLC in another case for any of the transfers at issue in this




                                                 15
13490408.v2
  Case 19-08122        Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21             Desc Main
                                  Document      Page 16 of 17



case, the Walmart Entities are entitled to a set off, credit, or other mechanism to prevent the

Plaintiff from double recovering.

          F.    To the extent Plaintiff succeeds on a claim against Erik Jones; Jones Lease

Properties, LLC; and J.P. Rentals, LLC in another case for the transactions at issue in this case,

Plaintiff should be estopped from pursuing the claim against the Walmart Entities.

          G.    The Walmart Entities reserve the right to supplement or amend their affirmative

defenses as discovery progresses.

                                  Defendants’ Prayer for Relief

          WHEREFORE, having fully answered the Complaint, the Walmart Entities request

judgment in their favor and against Plaintiff on all counts. They further request that all costs be

taxed against the Plaintiff. The Walmart Entities seek all other relief the Court deems just and

proper.


                 THE WALMART ENTITIES DEMAND A TRIAL BY JURY


                                              SANDBERG PHOENIX & von GONTARD, P.C.

                                              By:     /s/ Clayton G. Kuhn
                                                      Clayton G. Kuhn, #6298490
                                                      Zachary S. Merkle, #6322707
                                                      600 Washington Avenue - 15th Floor
                                                      St. Louis, MO 63101-1313
                                                      314-231-3332
                                                      314-241-7604 (Fax)
                                                      ckuhn@sandbergphoenix.com
                                                      zmerkle@sandbergphoenix.com

                                                      Attorney for Defendants




                                                 16
13490408.v2
  Case 19-08122       Doc 24     Filed 05/29/20 Entered 05/29/20 16:27:21            Desc Main
                                 Document      Page 17 of 17



                                CERTIFICATE OF SERVICE


        The undersigned certifies that on May 29, 2020, a copy of the foregoing was filed and
thereafter served using the Court’s electronic filing system on the following counsel of record for
Plaintiff:

Andrew W. Covey
Acovey1@hotmail.com

Jeana K. Reinbold
jeana@jeanareinboldlaw.com


                                                     /s/ Clayton G. Kuhn




                                                17
13490408.v2
